Citation Nr: 0214885	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

Review of the claims file reflects that the veteran entered 
active military service in April 1944, at the age of 18, and 
retired in January 1965, with more than 20 years of active 
duty.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  Following a decision by the 
Board in May 2000, the appellant appealed her claim to the 
United States Court of Appeals for Veterans Claims (Court).  
The Secretary of VA subsequently filed a Motion for Remand in 
November 2000, which was unopposed, and the Court issued an 
Order in December 2000, vacating the Board's May 2000 
decision and remanding the claim pursuant to 38 U.S.C. 
§ 7252(a).  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died at the age of 70 on September [redacted], 1996; the immediate 
cause of death was reported as pulmonary infarction, due to 
pulmonary emboli, due to right ventricular dilatation, due to 
severe emphysema.  Other significant conditions listed on the 
death certificate as having contributed to death but not 
resulting in the underlying cause were recent small cell lung 
cancer (in remission), chronic obstructive pulmonary disease, 
pseudomembranous colitis, and cachexia.  

2.  The veteran was service-connected for residuals of a left 
shoulder dislocation and prostatitis at the time of his 
death, and each condition had been rated noncompensably 
disabling since March 6, 1991.  

3.  There is no competent evidence showing that either of the 
veteran's service-connected disabilities caused or 
contributed to his death.  

4.  Neither a pulmonary disability, including lung cancer, 
nor a cardiovascular disorder is shown to have been present 
in service or within the first year following the veteran's 
retirement from service in January 1965, or to be otherwise 
related to service.  

5.  There has been no competent evidence submitted that 
demonstrates any of the medical conditions listed on the 
veteran's death certificate as causing or contributing to 
death was related to an inservice disease or injury.  

6.  The evidence of record does not establish that the 
veteran developed nicotine dependence during service.  

7.  The veteran was honorably discharged from active duty, 
did not die in active service, did not die as the result of a 
service-connected disability, and was not entitled to a 
permanent and total disability rating at the time of death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).  

2.  The claim for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, lacks legal 
merit and entitlement under the law.  38 U.S.C.A. §§ 3501, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b).  In the present case, the appellant has 
been notified in the December 1998 rating decision, the 
February 1999 statement of the case (SOC) and the June 2001 
supplemental statement of the case (SSOC) of the evidence 
necessary to substantiate her claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, and of the 
applicable laws and regulations.  In April 2001, the RO sent 
the appellant notification about the VCAA, which informed her 
of what evidence was necessary in order for VA to grant her 
claims and explained to her that VA would assist in obtaining 
identified records, but that it was her duty to provide 
enough information to permit VA to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Additionally, along with a copy of the 
December 1998 rating decision, the appellant was sent a VA 
Form 4107 explaining her rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decision, the SOC, the SSOC, along with the April 2001 VA 
letter, adequately informed the appellant of the evidence 
needed to substantiate her claims, specifying evidence needed 
from the appellant and what evidence VA would assist in 
obtaining, and, therefore, complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records and VA medical records since service.  The appellant 
has not identified any additional records that may still be 
outstanding.  The Board notes that the appellant presented 
testimony regarding her claims at a Regional Office hearing 
held in October 1998.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


I.  Cause of Death

The appellant asserts that the veteran's severe emphysema, 
which contributed to cause of his death in September 1996, 
resulted from nicotine dependency that began during his more 
than 20 years of active military service.  

A copy of the veteran's death certificate shows that he died 
at the age of 70 on September [redacted], 1996, and that the 
immediate cause of death was pulmonary infarction, due to 
pulmonary emboli, due to right ventricular dilatation, due to 
severe emphysema.  Other significant conditions listed on the 
death certificate as contributing to death but not resulting 
in the underlying cause were recent small cell lung cancer 
(in remission), chronic obstructive pulmonary disease, 
cachexia, and pseudomembranous colitis.  

The veteran's service medical records do not reveal any 
complaint, finding, or indication of a pulmonary disability, 
including emphysema, lung cancer, chronic obstructive 
pulmonary disease, pseudomembranous colitis, or cachexia.  
Neither lung cancer nor cardiovascular disease is shown to 
have been manifested within the first year after the 
veteran's retirement from service in January 1965.  The 
medical evidence shows that his small cell carcinoma of the 
lungs was initially identified and treated in May 1996.  The 
terminal hospitalization records (May to September 1996) 
showed treatment for pulmonary disability and small cell lung 
cancer.  Those records included history provided by the 
veteran of having smoked a pack of cigarettes per day for 55 
years prior to quitting the year before, and of having been 
diagnosed with emphysema and hypertension three and two years 
before, respectively.  

In an August 1997 statement, a VA pathologist reported that 
an autopsy had revealed that the veteran's death was due to 
blood clots in the lungs.  

The appellant testified at an October 1998 Regional Office 
hearing that the veteran had told her after they met in 1985 
that his smoking habit had begun at an early age and had 
continued during his military career, and that he had been 16 
upon initially joining the military but had been discharged 
when his true age was discovered.  

The VA physician who attended the veteran at the time of his 
death described the direct and indirect causes of his death 
in a February 1999 statement.  The physician noted that the 
veteran's small cell carcinoma of the lung remained in 
remission at the time of death, with no residual tumor 
identified at autopsy.  The physician reported that the 
autopsy showed that the veteran had had a large blood clot in 
his left lung (pulmonary embolism), which had further 
compromised his severely emphysematous lungs to the point 
that acute respiratory failure and death resulted in a matter 
of minutes.  The physician stated that the autopsy had 
revealed that the veteran's right ventricle was dilated from 
years of pulmonary hypertension, and was the most likely 
source of the embolism in the absence of evidence showing 
deep venous thromboses (blood clots) in the legs at the time 
of death.  The physician opined that it was highly likely 
that the abnormal dilation of the veteran's heart was a 
direct consequence of the emphysema in the lungs, and that 
his cigarette addiction had caused his severe, life 
threatening, "end stage" emphysema and had led (at least 
indirectly) to the acute event that ultimately caused his 
death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown .  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor or cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Pertinent to all claims of entitlement to service connection 
for tobacco dependence and any lung disease as secondary to 
tobacco dependence, legislation has been enacted prohibiting 
service connection for a death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during the veteran's 
service.  See 38 U.S.C.A. § 1103 (a).  This statute, however, 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  

The service medical records do not contain a medical 
diagnosis of nicotine dependence.  While postservice medical 
evidence includes references to the veteran's long history of 
cigarette smoking, the records also indicate that he began 
smoking prior to active service, at the age of 15.  The 
competent medical evidence presented in this case indicates 
that the veteran's chronic lung disorder was linked to his 
long smoking history; however, the appellant has not 
presented or identified competent medical evidence 
establishing that the veteran developed nicotine dependence 
as a result of tobacco use that began during active service 
or that the cause of his death was related to nicotine 
dependence that began during service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements and testimony 
regarding her claim that the veteran's pulmonary disability 
was caused by nicotine dependence that began in service, the 
record does not show that she is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of nicotine dependence in service, or 
regarding an etiological relationship between the veteran's 
military service and his cause of death.  Consequently, her 
lay statements and testimony are not sufficient competent 
evidence for the purpose of showing a causal relationship 
between the veteran's military service and his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Because there has been no competent evidence presented which 
shows that the pulmonary disabilities or cardiovascular 
disabilities that caused the veteran's death either began in 
service or may be presumed to have begun in service, or that 
his nicotine dependence began in service, or that his 
service-connected disabilities played a part in causing his 
death, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
Therefore, the Board is unable to identify a basis to grant 
the claim.  

II.  Entitlement to Dependents' Educational Assistance 
Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or serviceperson will 
have basic eligibility (1) if the veteran was discharged from 
service under conditions other than dishonorable, or died in 
service, and either has a permanent and total service-
connected disability; or had a permanent and total service-
connected disability at the date of death; or (2) if the 
veteran died as a result of a service-connected disability.  
38 C.F.R. § 3.807; See also 38 U.S.C.A. § 3501.  

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  The facts 
in this case show that proper disposition of the appellant's 
claim for dependents' educational assistance benefits is 
based on the law, rather than the evidence.  The veteran had 
active military service from April 1944 to January 1965 and 
was honorably discharged.  At the time of the veteran's 
death, service connection had been established for residuals 
of a left shoulder dislocation and prostatitis, with each 
disability having been assigned a noncompensable rating.  
Entitlement to a permanent and total disability rating had 
not been established.  As determined above, service 
connection is not warranted for the cause of the veteran's 
death.  He did not die in service or as the result of a 
service-connected disability.  Because the criteria of 
38 C.F.R. § 3.807 are not met with regard to establishing the 
appellant's entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, her claim lacks legal merit and 
entitlement under the law.  Consequently, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

